Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ☒ QUARTERLY REPORT PURSUANT TO SECTION13 OR15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2017 OR ☐ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-37391 COMMERCE Union Bancshares, Inc. (Exact name of registrant as specified in its charter) Tennessee 37-1641316 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1736 Carothers Parkway , Suite 100 Brentwood, Tennessee (Address of principal executive offices) (Zip Code) (615) 221-2020 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days:Yes ☒ No ☐ Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files):Yes ☒ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, smaller reporting company, or an emerging growth company. See the definitions of “large accelerated filer,” “accelerated filer,” “smaller reporting company,” and “emerging growth company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ☐ Accelerated filer ☒ Non-accelerated filer ☐ (Do not check if a smaller reporting company) Smaller reporting company ☐ Emerging growth company ☒ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ☐ Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes☐ No☒ The number of shares outstanding of the registrant’s common stock, par value $1.00 per share, as of May 8, 2017 was 7,833,030. DOCUMENTS INCORPORATED BY REFERENCE None. Table of Contents Table of Contents PART I – FINANCIAL INFORMATION Item 1. Consolidated Financial Statements (Unaudited). 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 40 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 60 Item 4. Controls and Procedures. 60 PART II – OTHER INFORMATION Item 1. Legal Proceedings. 61 Item 1A. Risk Factors. 61 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 61 Item 3. Defaults Upon Senior Securities. 61 Item 4. Mine Safety Disclosures. 61 Item 5. Other Information. 61 Item 6. Exhibits. 61 SIGNATURES 62 2 Table of Contents FORWARD-LOOKING STATEMENTS This Quarterly Report on Form 10-Q of Commerce Union Bancshares, Inc. (“we,” “our,” or “us” on a consolidated basis) contains forward-looking statements within the meaning of Section 21E of the Securities Exchange Act of 1934. Such statements include projections, predictions, expectations or statements as to beliefs or future events or results or refer to other matters that are not historical facts. Forward-looking statements are subject to known and unknown risks, uncertainties and other factors that could cause the actual results to differ materially from those contemplated by the statements. The forward-looking statements contained in this quarterly report are based on various factors and were derived using numerous assumptions. In some cases, you can identify these forward-looking statements by words like “may,” “will,” “should,” “expect,” “plan,” “anticipate,” “intend,” “believe,” “estimate,” “predict,” “potential,” or “continue,” or the negative of those words and other comparable words. You should be aware that those statements reflect only our predictions. If known or unknown risks or uncertainties should materialize, or if any one or more of our material underlying assumptions should prove inaccurate, actual results could differ materially from past results and those anticipated, estimated, or projected. You should bear this in mind when reading this quarterly report and not place undue reliance on these forward-looking statements. Commerce Union’s actual results may differ materially from the results anticipated in forward-looking statements due to a variety of factors. Factors that might cause such differences include, but are not limited to: • The possibility that our asset quality declines or that we experience greater loan losses than anticipated; • Increased levels of other real estate, primarily as a result of foreclosures; • The impact of liquidity needs on our results of operations and financial condition; • Competition from financial institutions and other financial service providers; • Economic conditions in the local markets where we operate; • The negative impact on profitability imposed on us by a compressed net interest margin on loans and other extensions of credit, which affects our ability to lend profitably and to price loans effectively in the face of competitive pressures; • The effect of legislative or regulatory developments, including changes in laws concerning banking, securities, taxes, insurance, and other aspects of the financial services industry; • Our ability to attract, develop, and retain qualified banking professionals; • A significant number of our customers failing to perform under their loans and other terms of credit agreements; • The growing concern on the impact of a future rise in interest rates, affecting both our pricing of credit and our investments; • Failure to attract or retain stable deposits at reasonable cost that is competitive with the larger international, national, and regional financial service providers with which we compete; • International, national, and local disasters such as terrorist attacks, natural disasters, or the effects of pandemic flu, or other pandemic illness; • Incorrect responses to, or assumptions based on, experiences and circumstances, such as responses to known or perceived changes in the economy; • Volatility and disruption in financial, credit, and securities markets; • Deterioration in the financial markets that may result in other-than-temporary impairment charges relating to securities owned by Reliant Bank; • The effect of changes in accounting policies and practices, as may be adopted by the Financial Accounting Standards Board, the Securities and Exchange Commission (the “SEC”), the Public Company Accounting Oversight Board, and other regulatory agencies; and • The effect of fiscal and governmental policies of the United States federal government. You should also consider carefully the risk factors discussed in Item 1A of Part II of this Form 10-Q referencing Item 1A of Part I of our most recent Form 10-K, which address additional factors that could cause our actual results to differ from those set forth in the forward-looking statements and could materially and adversely affect our business, operating results and financial condition. The risks discussed in this quarterly report are factors that, individually or in the aggregate, management believes could cause our actual results to differ materially from expected and historical results. You should understand that it is not possible to predict or identify all such factors. Consequently, you should not consider such disclosures to be a complete discussion of all potential risks or uncertainties. Factors not here or there listed may develop or, if currently extant, we may not have yet recognized them. The forward-looking statements speak only as of the date on which they are made, and, except to the extent required by federal securities laws, we undertake no obligation to update any forward-looking statement to reflect events or circumstances after the date on which the statement is made or to reflect the occurrence of unanticipated events. In addition, we cannot assess the impact of each factor on our business or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements. 3 Table of Contents PART I – FINANCIAL INFORMATION Item 1. Consolidated Financial Statements (Unaudited). COMMERCE UNION BANCSHARES, INC. CONSOLIDATED BALANCE SHEETS MARCH 31, 2017 (UNAUDITED) AND DECEMBER 31, 2016 (Dollar amounts in thousands except per share amounts) March 31, 2017 December 31, 2016 ASSETS Cash and due from banks $ 18,290 $ 23,413 Federal funds sold 50 830 Total cash and cash equivalents 18,340 24,243 Securities available for sale 179,266 146,813 Loans, net 688,542 657,701 Mortgage loans held for sale, net 9,798 11,831 Accrued interest receivable 3,921 3,786 Premises and equipment, net 9,688 9,093 Restricted equity securities, at cost 7,140 7,133 Cash surrender value of life insurance contracts 25,013 24,827 Deferred tax assets, net 3,336 3,437 Goodwill 11,404 11,404 Core deposit intangibles 1,493 1,582 Other assets 4,524 10,134 TOTAL ASSETS $ 962,465 $ 911,984 LIABILITIES AND STOCKHOLDERS’ EQUITY LIABILITIES Deposits Demand $ 135,939 $ 134,792 Interest-bearing demand 84,061 85,478 Savings and money market deposit accounts 210,952 183,788 Time 395,231 359,776 Total deposits 826,183 763,834 Accrued interest payable 158 107 Federal funds purchased - 3,671 Federal Home Loan Bank advances 24,099 32,287 Dividends payable - 1,711 Other liabilities 2,430 3,455 TOTAL LIABILITIES 852,870 805,065 STOCKHOLDERS’ EQUITY Preferred stock, $1 par value; 10,000,000 shares authorized; no shares issued to date - - Common stock, $1 par value; 30,000,000 shares authorized; 7,826,450 and 7,778,309 shares issued and outstanding at March 31, 2017 and December 31, 2016, respectively 7,826 7,778 Additional paid-in capital 89,497 89,045 Retained earnings 14,270 12,212 Accumulated other comprehensive loss ) ) TOTAL STOCKHOLDERS’ EQUITY 109,595 106,919 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ 962,465 $ 911,984 See accompanying notes to consolidated financial statements 4 Table of Contents COMMERCE UNION BANCSHARES, INC. CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTH S ENDED MARCH 31, 2 (Dollar amounts in thousands except per share amounts) (Unaudited) Three Months Ended March 31, 2017 2016 INTEREST INCOME Interest and fees on loans $ 7,782 $ 7,770 Interest and fees on loans held for sale 94 368 Interest on investment securities, taxable 149 236 Interest on investment securities, nontaxable 828 438 Federal funds sold and other 120 102 TOTAL INTEREST INCOME 8,973 8,914 INTEREST EXPENSE Deposits Demand 43 44 Savings and money market deposit accounts 150 166 Time 693 423 Federal Home Loan Bank advances and other 116 199 TOTAL INTEREST EXPENSE 1,002 832 NET INTEREST INCOME 7,971 8,082 PROVISION FOR LOAN LOSSES 410 165 NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES 7,561 7,917 NONINTEREST INCOME Service charges on deposit accounts 310 285 Gains on mortgage loans sold, net 542 3,342 Gain on securities transactions, net 36 - Gain on sale of other real estate 24 - Other 227 219 TOTAL NONINTEREST INCOME 1,139 3,846 NONINTEREST EXPENSE Salaries and employee benefits 4,269 5,394 Occupancy 762 829 Information technology 513 627 Advertising and public relations 75 265 Audit, legal and consulting 293 281 Federal deposit insurance 99 114 Provision for losses on other real estate - 26 Other operating 858 1,101 TOTAL NONINTEREST EXPENSE 6,869 8,637 INCOME BEFORE PROVISION FOR INCOME TAXES 1,831 3,126 INCOME TAX EXPENSE 272 568 CONSOLIDATED NET INCOME 1,559 2,558 NONCONTROLLING INTEREST IN NET (INCOME) LOSS OF SUBSIDIARY 499 ) NET INCOME ATTRIBUTABLE TO COMMON SHAREHOLDERS $ 2,058 $ 2,237 Basic net income attributable to common shareholders, per share $ 0.27 $ 0.30 Diluted net income attributable to common shareholders, per share $ 0.26 $ 0.30 See accompanying notes to consolidated financial statements 5 Table of Contents COMMERCE UNION BANCSHARES, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME FOR THE THREE MONTH S ENDED MARCH 31, 2 (Dollar amounts in thousands except per share amounts) (Unaudited) Three Months Ended March 31, 2017 2016 Consolidated net income $ 1,559 $ 2,558 Other comprehensive income (loss) Net unrealized gains on available-for-sale securities, net of tax of $145 and $109 for the three months ended March 31, 2017 and 2016, respectively 140 175 Reclassification adjustment for gains included in net income, net of tax of $(14) for the three months ended March 31, 2017 ) - TOTAL OTHER COMPREHENSIVE INCOME 118 175 TOTAL COMPREHENSIVE INCOME $ 1,677 $ 2,733 See accompanying notes to consolidated financial statements 6 Table of Contents COMMERCE UNION BANCSHARES, INC. CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY FOR THE THREE MONTH S ENDED MARCH 31, 2 (Dollar amounts in thousands except per share amounts) (Unaudited) ACCUMULATED ADDITIONAL OTHER COMMON STOCK PAID-IN RETAINED COMPREHENSIVE NONCONTROLLING SHARES AMOUNT CAPITAL EARNINGS INCOME (LOSS) INTEREST TOTAL BALANCE - JANUARY 1, 2016 7,279,620 $ 7,280 $ 84,520 $ 4,987 $ ) $ - $ 96,751 Stock based compensation expense - - 50 - - - 50 Exercise of stock options 280,974 281 2,528 - - - 2,809 Distribution to non-controlling interest - ) ) Net income - - - 2,237 - 321 2,558 Other comprehensive income - 175 - 175 BALANCE - MARCH 31, 2016 7,560,594 $ 7,561 $ 87,098 $ 7,224 $ 139 $ - $ 102,022 BALANCE - JANUARY 1, 2017 7,778,309 $ 7,778 $ 89,045 $ 12,212 $ ) $ - $ 106,919 Stock based compensation expense - - 89 - - - 89 Exercise of stock options 36,141 36 375 - - - 411 Restricted stock awards 15,000 15 ) - Restricted stock forfeiture ) (3 ) 3 - Noncontrolling interest contributions - 499 499 Net income (loss) - - - 2,058 - ) 1,559 Other comprehensive income - 118 - 118 BALANCE - MARCH 31, 2017 7,826,450 $ 7,826 $ 89,497 $ 14,270 $ ) $ - $ 109,595 See accompanying notes to consolidated financial statements 7 Table of Contents COMMERCE UNION BANCSHARES, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTH S ENDED MARCH 31, 2 (Dollar amounts in thousands except per share amounts) (Unaudited) 2017 2016 OPERATING ACTIVITIES Consolidated net income $ 1,559 $ 2,558 Adjustments to reconcile consolidated net income to net cash provided by operating activities Provision for loan losses 410 165 Deferred income tax benefit ) - Depreciation and amortization of premises and equipment 254 241 Net amortization of securities 460 349 Net realized gains on sales of securities ) - Gains on mortgage loans sold, net ) ) Stock-based compensation expense 89 50 Realization of deferred gain on other real estate ) - Provision for losses on other real estate - 26 Increase in cash surrender value of life insurance contracts ) ) Mortgage loans originated for resale ) ) Proceeds from sale of mortgage loans 23,724 106,242 Amortization of core deposit intangible 89 89 Change in Accrued interest receivable ) 61 Other assets 5,549 ) Accrued interest payable 51 84 Other liabilities ) 727 TOTAL ADJUSTMENTS 7,382 31,019 NET CASH PROVIDED BY OPERATING ACTIVITIES 8,941 33,577 INVESTING ACTIVITIES Activities in available for sale securities Purchases ) ) Sales 12,039 - Maturities, prepayments and calls 1,475 1,288 Purchases of restricted equity securities (7 ) - Loan originations and payments, net ) ) Purchase of buildings, leasehold improvements, and equipment ) ) Improvement of other real estate - ) Purchase of life insurance contracts - ) NET CASH USED IN INVESTING ACTIVITIES ) ) FINANCING ACTIVITIES Net change in deposits 62,349 17,769 Net change in federal funds purchased ) - Advances from Federal Home Loan Bank, net ) ) Issuance of common stock 411 2,809 Noncontrolling interest contributions received 560 - Cash dividends paid on common stock ) ) NET CASH PROVIDED BY (USED IN) FINANCING ACTIVITIES 49,750 ) NET CHANGE IN CASH AND CASH EQUIVALENTS ) 5,971 CASH AND CASH EQUIVALENTS - BEGINNING OF PERIOD 24,243 20,570 CASH AND CASH EQUIVALENTS - END OF PERIOD $ 18,340 $ 26,541 See accompanying notes to consolidated financial statements 8 Table of Contents COMMERCE UNION BANCSHARES, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (CONTINUED) FOR THE THREE MONTH S ENDED MARCH 31, 2 (Dollar amounts in thousands except per share amounts) (Unaudited) 2017 2016 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid during the period for Interest $ 951 $ 748 Taxes $ 5 $ 94 Non-cash investing and financing activities Unrealized gain (loss) on securities available-for-sale $ 249 $ 1,024 Change in due to/from noncontrolling interest $ ) $ ) See accompanying notes to consolidated financial statements 9 Table of Contents COMMERCE UNION BANCSHARES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2017 (UNAUDITED) AND DECEMBER 31, 2016 (Dollar amounts in thousands except per share amounts) NOTE 1 - BASIS OF PRESENTATION The consolidated financial statements include the accounts of Commerce Union Bancshares, Inc, its wholly owned subsidiary, Reliant Bank (the “Bank”), the Bank’s wholly-owned subsidiaries, Commerce Union Mortgage Services, Inc. (inactive and terminated in September 2016) and Reliant Investments, LLC (inactive and terminated in September 2016), and the Bank’s majority controlled subsidiary, Reliant Mortgage Ventures, LLC (collectively, the “Company”). As described in the notes to our annual financial statements, Reliant Mortgage Ventures, LLC is considered a variable interest entity for which the Bank is deemed to be the primary beneficiary. All significant intercompany balances and transactions have been eliminated in consolidation. The accounting and reporting policies of the Company conform to accounting principles generally accepted in the United States of America ("U.S. GAAP") and to general practices in the banking industry. The consolidated financial statements as of March 31, 2017, and for the three months ended March 31, 2017 and 2016, included herein have not been audited. The accounting and reporting policies of the Company conform to U.S. generally accepted accounting principles and Article 10 of Regulation S-X. Certain information and footnote disclosures normally included in financial statements prepared in accordance with U.S. GAAP have been condensed or omitted pursuant to the rules and regulations of the Securities and Exchange Commission, although the Company believes that the disclosures made are adequate to make the information not misleading. These financial statements should be read in conjunction with the Company's 2016 audited consolidated financial statements. The accompanying consolidated financial statements reflect all adjustments, which are, in the opinion of management, necessary to present a fair statement of the results for the interim periods presented. Such adjustments are of a normal recurring nature. The Company evaluates subsequent events through the date of filing. Certain prior period amounts have been reclassified to conform to the current period presentation. The results for the three months ended March 31, 2017 are not necessarily indicative of the results that may be expected for the year ending December 31, 2017. 10 Table of Contents COMMERCE UNION BANCSHARES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) MARCH 31, 2017 (UNAUDITED) AND DECEMBER 31, 2016 (Dollar amounts in thousands except per share amounts) NOTE 2 - SECURITIES The amortized cost and fair value of available for sale securities and the related gross unrealized gains and losses recognized in accumulated other comprehensive loss at March 31, 2017 and December 31, 2016 were as follows: March 31, 2017 Gross Gross Estimated Amortized Unrealized Unrealized Fair Cost Gains Losses Value U. S. Treasury and other U. S. government agencies $ 857 $ 1 $ (3 ) $ 855 State and municipal 147,822 572 ) 145,036 Corporate bonds 2,000 8 ) 1,986 Mortgage backed securities 28,053 21 ) 27,889 Time deposits 3,500 - - 3,500 Total $ 182,232 $ 602 $ ) $ 179,266 December 31, 2016 Gross Gross Estimated Amortized Unrealized Unrealized Fair Cost Gains Losses Value U. S. Treasury and other U. S. government agencies $ 1,909 $ 4 $ (5 ) $ 1,908 State and municipal 122,813 446 ) 119,634 Corporate bonds 2,000 8 ) 1,987 Mortgage backed securities 20,197 11 ) 20,034 Time deposits 3,250 - - 3,250 Total $ 150,169 $ 469 $ ) $ 146,813 11 Table of Contents COMMERCE UNION BANCSHARES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) MARCH 31, 2017 (UNAUDITED) AND DECEMBER 31, 2016 (Dollar amounts in thousands except per share amounts) NOTE 2 - SECURITIES (CONTINUED) Securities pledged at March 31, 2017 and December 31, 2016 had a carrying amount of $33,788 and $36,292, respectively, and were pledged to collateralize Federal Home Loan Bank advances, Federal Reserve advances and municipal deposits. At March 31, 2017 and December 31, 2016, there were no holdings of securities of any one issuer in an amount greater than 10% of stockholders’ equity. The fair value of available for sale debt securities at March 31, 2017 by contractual maturity are provided below. Securities not due at a single maturity date, primarily mortgage backed securities, are shown separately. Amortized Estimated Cost Fair Value Due within one year $ 1,364 $ 1,366 Due in one to five years 15,336 15,419 Due in five to ten years 10,349 10,432 Due after ten years 127,130 124,160 Mortgage backed securities 28,053 27,889 Total $ 182,232 $ 179,266 12 Table of Contents COMMERCE UNION BANCSHARES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) MARCH 31, 2017 (UNAUDITED) AND DECEMBER 31, 2016 (Dollar amounts in thousands except per share amounts) NOTE 2 - SECURITIES (CONTINUED) The following table shows available for sale securities with unrealized losses and their estimated fair value aggregated by investment category and length of time that individual securities have been in a continuous unrealized loss position as of March 31, 2017: Less than 12 months 12 months or more Total Estimated Unrealized Estimated Unrealized Estimated Unrealized Fair Value Loss Fair Value Loss Fair Value Loss Description of Securities U. S. Treasury and other U. S. government agencies $ 499 $ 3 $ - $ - $ 499 $ 3 State and municipal 91,307 3,324 1,574 34 92,881 3,358 Corporate bonds 497 3 481 19 978 22 Mortgage backed securities 15,478 142 1,261 43 16,739 185 Total temporarily impaired $ 107,781 $ 3,472 $ 3,316 $ 96 $ 111,097 $ 3,568 The following table shows available for sale securities with unrealized losses and their estimated fair value aggregated by investment category and length of time that individual securities have been in a continuous unrealized loss position as of December 31, 2016: Less than 12 months 12 months or more Total Estimated Unrealized Estimated Unrealized Estimated Unrealized Fair Value Loss Fair Value Loss Fair Value Loss Description of Securities U. S. Treasury and other U. S. government agencies $ 748 $ 5 $ - $ - $ 748 $ 5 State and municipal 83,637 3,597 1,115 28 84,752 3,625 Corporate bonds 496 4 983 17 1,479 21 Mortgage backed securities 17,599 129 1,255 45 18,854 174 Total temporarily impaired $ 102,480 $ 3,735 $ 3,353 $ 90 $ 105,833 $ 3,825 Management has the intent and ability to hold all securities in an unrealized loss position for the foreseeable future, and the decline in fair value is largely due to changes in interest rates. The fair value is expected to recover as the securities approach their maturity date and/or market rates decline. There were 170 and 193 securities in an unrealized loss position as of March 31, 2017 and December 31, 2016, respectively. 13 Table of Contents COMMERCE UNION BANCSHARES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) MARCH 31, 2017 (UNAUDITED) AND DECEMBER 31, 2016 (Dollar amounts in thousands except per share amounts) NOTE 3 - LOANS AND ALLOWANCE FOR LOAN LOSSES Loans at March 31, 2017 and December 31, 2016 were comprised as follows: March 31, 2017 December 31 , 2016 Commerical, Industrial and Agricultural $ 133,080 $ 134,404 Real Estate 1-4 Family Residential 113,554 113,031 1-4 Family HELOC 60,571 57,460 Multifamily and Commercial 233,399 215,639 Construction, Land Development and Farmland 127,710 115,889 Consumer 16,086 17,240 Other 13,723 13,745 698,123 667,408 Less Deferred loan fees 491 625 Allowance for possible loan losses 9,090 9,082 Loans, net $ 688,542 $ 657,701 14 Table of Contents COMMERCE UNION BANCSHARES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) MARCH 31, 2017 (UNAUDITED) AND DECEMBER 31, 2016 (Dollar amounts in thousands except per share amounts) NOTE 3 - LOANS AND ALLOWANCE FOR LOAN LOSSES (CONTINUED) Activity in the allowance for loan losses by portfolio segment was as follows for the three months ended March 31, 2017: Commercial Industrial and Agricultural Multi Family and Commercial Real Estate Construction Land Development and Farmland 1-4 Family Residential Real Estate Beginning balance $ 2,438 $ 2,731 $ 1,786 $ 1,178 Charge-offs ) - - ) Recoveries 78 - 2 - Provision 936 ) ) ) Ending balance $ 2,980 $ 2,614 $ 1,668 $ 1,105 1-4 Family HELOC Consumer Other Total Beginning balance $ 704 $ 208 $ 37 $ 9,082 Charge-offs - ) - ) Recoveries 16 - - 96 Provision ) ) (1 ) 410 Ending balance $ 516 $ 171 $ 36 $ 9,090 Activity in the allowance for loan losses by portfolio segment was as follows for the three months ended March 31, 2016: Commercial Industrial and Agricultural Multi Family and Commercial Real Estate Construction Land Development and Farmland 1-4 Family Residential Real Estate Beginning balance $ 2,198 $ 2,591 $ 894 $ 1,214 Charge-offs (8 ) - - - Recoveries 91 1 1 4 Provision 63 ) 269 58 Ending balance $ 2,344 $ 2,382 $ 1,164 $ 1,276 1-4 Family HELOC Consumer Other Total Beginning balance $ 699 $ 192 $ 35 $ 7,823 Charge-offs - (4 ) - ) Recoveries 4 13 - 114 Provision (9 ) (6 ) - 165 Ending balance $ 694 $ 195 $ 35 $ 8,090 15 Table of Contents COMMERCE UNION BANCSHARES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) MARCH 31, 2017 (UNAUDITED) AND DECEMBER 31, 2016 (Dollar amounts in thousands except per share amounts) NOTE 3 - LOANS AND ALLOWANCE FOR LOAN LOSSES (CONTINUED) The allowance for loan losses and the recorded investment in loans by portfolio segment and based on impairment method as of March 31, 2017 was as follows: Commercial Industrial and Agricultural Multi Family and Commercial Real Estate Construction Land Development and Farmland 1-4 Family Residential Real Estate Allowance for loan losses Individually evaluated for impairment $ 1,297 $ - $ 17 $ 26 Acquired with credit impairment 6 - - - Collectively evaluated for impairment 1,677 2,614 1,651 1,079 Total $ 2,980 $ 2,614 $ 1,668 $ 1,105 Loans Individually evaluated for impairment $ 5,607 $ 2,009 $ 2,513 $ 2,069 Acquired with credit impairment 319 2,822 1,481 49 Collectively evaluated for impairment 127,154 228,568 123,716 111,436 Total $ 133,080 $ 233,399 $ 127,710 $ 113,554 1-4 Family HELOC Consumer Other Total Allowance for loan losses Individually evaluated for impairment $ - $ - $ - $ 1,340 Acquired with credit impairment - - - 6 Collectively evaluated for impairment 516 171 36 7,744 Total $ 516 $ 171 $ 36 $ 9,090 Loans Individually evaluated for impairment $ 1,005 $ - $ - $ 13,203 Acquired with credit impairment 17 - - 4,688 Collectively evaluated for impairment 59,549 16,086 13,723 680,232 Total $ 60,571 $ 16,086 $ 13,723 $ 698,123 16 Table of Contents COMMERCE UNION BANCSHARES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) MARCH 31, 2017 (UNAUDITED) AND DECEMBER 31, 2016 (Dollar amounts in thousands except per share amounts) NOTE 3 - LOANS AND ALLOWANCE FOR LOAN LOSSES (CONTINUED) The allowance for loan losses and the recorded investment in loans by portfolio segment and based on impairment method as of December 31, 2016 was as follows: Commercial Industrial and Agricultural Multi Family and Commercial Real Estate Construction Land Development and Farmland 1-4 Family Residential Real Estate Allowance for loan losses Individually evaluated for impairment $ 747 $ - $ 17 $ 27 Acquired with credit impairment 6 - - - Collectively evaluated for impairment 1,685 2,731 1,769 1,151 Total $ 2,438 $ 2,731 $ 1,786 $ 1,178 Loans Individually evaluated for impairment $ 5,375 $ 2,036 $ 2,544 $ 1,972 Acquired with credit impairment 329 2,852 1,481 89 Collectively evaluated for impairment 128,700 210,751 111,864 110,970 Total $ 134,404 $ 215,639 $ 115,889 $ 113,031 1-4 Family HELOC Consumer Other Total Allowance for loan losses Individually evaluated for impairment $ 62 $ - $ - $ 853 Acquired with credit impairment - - - 6 Collectively evaluated for impairment 642 208 37 8,223 Total $ 704 $ 208 $ 37 $ 9,082 Loans Individually evaluated for impairment $ 1,479 $ - $ - $ 13,406 Acquired with credit impairment 16 - - 4,767 Collectively evaluated for impairment 55,965 17,240 13,745 649,235 Total $ 57,460 $ 17,240 $ 13,745 $ 667,408 17 Table of Contents COMMERCE UNION BANCSHARES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) MARCH 31, 2017 (UNAUDITED) AND DECEMBER 31, 2016 (Dollar amounts in thousands except per share amounts) NOTE 3 - LOANS AND ALLOWANCE FOR LOAN LOSSES (CONTINUED) Risk characteristics relevant to each portfolio segment are as follows: Commercial, industrial and agricultural : The commercial, industrial and agricultural loan portfolio segment includes loans to commercial customers for use in normal business operations to finance working capital needs, equipment purchases or other expansion projects. Collection risk in this portfolio is driven by the creditworthiness of underlying borrowers, particularly cash flow from customers’ business operations. Commercial, industrial and agricultural loans are primarily made based on the identified cash flows of the borrower and secondarily on the underlying collateral provided by the borrower. The cash flows of borrowers, however, may not be as expected and the collateral securing these loans may fluctuate in value. Most commercial and industrial loans are secured by the assets being financed or other business assets such as accounts receivable or inventory and may incorporate a personal guarantee; however, some short-term loans may be made on an unsecured basis. In the case of loans secured by accounts receivable, the availability of funds for the repayment of these loans may be substantially dependent on the ability of the borrower to collect amounts due from its customers. Multi-family and commercial real estate: Multi-family and commercial real estate and multi-family loans are subject to underwriting standards and processes similar to commercial, industrial and agricultural loans, in addition to those of real estate loans. These loans are viewed primarily as cash flow loans and secondarily as loans secured by real estate. Commercial real estate lending typically involves higher loan principal amounts and the repayment of these loans is generally largely dependent on the successful operation of the property securing the loan or the business conducted on the property securing the loan. Commercial real estate loans may be more adversely affected by conditions in the real estate markets or in the general economy. The properties securing the Company’s commercial real estate portfolio are diverse in terms of type. This diversity helps reduce the Company’s exposure to adverse economic events that affect any single market or industry. Management monitors and evaluates commercial real estate loans based on collateral, geography and risk grade criteria. The Company also utilizes third-party experts to provide insight and guidance about economic conditions and trends affecting the market areas it serves. In addition, management tracks the level of owner-occupied commercial real estate loans versus non-owner occupied loans. Non-owner occupied commercial real estate loans are loans secured by multifamily and commercial properties where the primary source of repayment is derived from rental income associated with the property (that is, loans for which 50 percent or more of the source of repayment comes from third party, nonaffiliated, rental income) or the proceeds of the sale, refinancing, or permanent financing of the property. These loans are made to finance income-producing properties such as apartment buildings, office and industrial buildings, and retail properties. Owner-occupied commercial real estate loans are loans where the primary source of repayment is the cash flow from the ongoing operations and business activities conducted by the party, or affiliate of the party, who owns the property. 18 Table of Contents COMMERCE UNION BANCSHARES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) MARCH 31, 2017 (UNAUDITED) AND DECEMBER 31, 2016 (Dollar amounts in thousands except per share amounts) NOTE 3 - LOANS AND ALLOWANCE FOR LOAN LOSSES (CONTINUED) Construction and land development: Loans for non-owner-occupied real estate construction or land development are generally repaid through cash flow related to the operation, sale or refinance of the property. The Company also finances construction loans for owner-occupied properties. A portion of the Company’s construction and land portfolio segment is comprised of loans secured by residential product types (residential land and single-family construction). With respect to construction loans to developers and builders that are secured by non-owner occupied properties that the Company may originate from time to time, the Company generally requires the borrower to have had an existing relationship with the Company and have a proven record of success. Construction and land development loans are underwritten utilizing feasibility studies, independent appraisal reviews, sensitivity analysis of absorption and lease rates, market sales activity, and financial analysis of the developers and property owners. Construction loans are generally based upon estimates of costs and value associated with the complete project. These estimates may be inaccurate. Construction loans often involve the disbursement of substantial funds with repayment substantially dependent on the success of the ultimate project. Sources of repayment for these types of loans may be pre-committed permanent loans from approved long-term lenders, sales of developed property or an interim loan commitment from the Company until permanent financing is obtained. These loans are closely monitored by on-site inspections and are considered to have higher risks than other real estate loans due to their ultimate repayment being sensitive to interest rate changes, governmental regulation of real property, general economic conditions and the availability of long-term financing. 1-4 family residential real estate: Residential real estate loans represent loans to consumers or investors to finance a residence. These loans are typically financed on 15 to 30 year amortization terms, but generally with shorter maturities of 5 to 15 years. Many of these loans are extended to borrowers to finance their primary or secondary residence. Loans to an investor secured by a 1-4 family residence will be repaid from either the rental income from the property or from the sale of the property. This loan segment also includes closed-end home equity loans that are secured by a first or second mortgage on the borrower’s residence. This allows customers to borrow against the equity in their home. Loans in this portfolio segment are underwritten and approved based on a number of credit quality criteria including limits on maximum Loan-to-Value (LTV), minimum credit scores, and maximum debt to income. Real estate market values as of the time the loan is made directly affect the amount of credit extended and, in addition, changes in these residential property values impact the depth of potential losses in this portfolio segment. 1-4 family HELOC: This loan segment includes open-end home equity loans that are secured by a first or second mortgage on the borrower’s residence. This allows customers to borrow against the equity in their home utilizing a revolving line of credit. These loans are underwritten and approved based on a number of credit quality criteria including limits on maximum LTV, minimum credit scores, and maximum debt to income. Real estate market values as of the time the loan is made directly affect the amount of credit extended and, in addition, changes in these residential property values impact the depth of potential losses in this portfolio segment. Because of the revolving nature of these loans as well as the fact that many represent second mortgages, this portfolio segment can contain more risk than the amortizing 1-4 family residential real estate loans. 19 Table of Contents COMMERCE UNION BANCSHARES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) MARCH 31, 2017 (UNAUDITED) AND DECEMBER 31, 2016 (Dollar amounts in thousands except per share amounts) NOTE 3 - LOANS AND ALLOWANCE FOR LOAN LOSSES (CONTINUED) Consumer: The consumer loan portfolio segment includes non-real estate secured direct loans to consumers for household, family, and other personal expenditures. Consumer loans may be secured or unsecured and are usually structured with short or medium term maturities. These loans are underwritten and approved based on a number of consumer credit quality criteria including limits on maximum LTV on secured consumer loans, minimum credit scores, and maximum debt to income. Many traditional forms of consumer installment credit have standard monthly payments and fixed repayment schedules of one to five years. These loans are made with either fixed or variable interest rates that are based on specific indices. Installment loans fill a variety of needs, such as financing the purchase of an automobile, a boat, a recreational vehicle, or other large personal items, or for consolidating debt. These loans may be unsecured or secured by an assignment of title, as in an automobile loan, or by money in a bank account. In addition to consumer installment loans, this portfolio segment also includes secured and unsecured personal lines of credit as well as overdraft protection lines. Loans in this portfolio segment are sensitive to unemployment and other key consumer economic measures. Non-accrual loans by class of loan were as follows at March 31, 2017 and December 31, 2016: March 31, 2017 December 31, 2016 Commercial, Industrial and Agricultural $ 3,931 $ 3,062 Multi Family and Commercial Real Estate - 636 Construction, Land Development and Farmland 730 730 1-4 Family Residential Real Estate 836 344 1-4 Family HELOC - 862 Total $ 5,497 $ 5,634 Performing non-accrual loans totaled $970 and $2,799 at March 31, 2017 and December 31, 2016, respectively. Individually impaired loans by class of loans were as follows at March 31, 2017: Unpaid Principal Balance Recorded Investment with n o Allowance Recorded Recorded Investment with Allowance Recorded Total Recorded Investment Related Allowance Commercial, Industrial and Agricultural $ 6,559 $ 3,922 $ 2,004 $ 5,926 $ 1,303 Multi Family and Commercial Real Estate 5,592 4,831 - 4,831 - Construction, Land Development and Farmland 4,089 3,823 171 3,994 17 1-4 Family Residential Real Estate 2,492 2,092 26 2,118 26 1-4 Family HELOC 1,580 1,022 - 1,022 - Total $ 20,312 $ 15,690 $ 2,201 $ 17,891 $ 1,346 20 Table of Contents COMMERCE UNION BANCSHARES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) MARCH 31, 2017 (UNAUDITED) AND DECEMBER 31, 2016 (Dollar amounts in thousands except per share amounts) NOTE 3 - LOANS AND ALLOWANCE FOR LOAN LOSSES (CONTINUED) Individually impaired loans by class of loans were as follows at December 31, 2016: Unpaid Principal Balance Recorded Investment with no Allowance Recorded Recorded Investmen t with Allowance Recorded Total Recorded Investment Related Allowance Commercial, Industrial and Agricultural $ 6,383 $ 3,924 $ 1,780 $ 5,704 $ 753 Multi Family and Commercial Real Estate 5,666 2,914 1,974 4,888 - Construction, Land Development and Farmland 4,124 3,854 171 4,025 17 1-4 Family Residential Real Estate 2,422 2,034 27 2,061 27 1-4 Family HELOC 2,075 1,178 317 1,495 62 Total $ 20,670 $ 13,904 $ 4,269 $ 18,173 $ 859 The average balances of impaired loans for the three months ended March 31, 2017 and 2016 were as follows: 2017 2016 Commercial, Industrial and Agricultural $ 5,815 $ 4,714 Multi Family and Commercial Real Estate 4,860 6,139 Construction, Land Development and Farmland 4,010 2,033 1-4 Family Residential Real Estate 2,090 3,433 1-4 Family HELOC 1,259 2,146 Total $ 18,034 $ 18,465 The Company utilizes a risk grading system to monitor the credit quality of the Company’s commercial loan portfolio which consists of commercial, industrial and agricultural, commercial real estate and construction loans. Loans are graded on a scale of 1 to 9. Grades 1 - 5 are pass credits, grade 6 is special mention, grade 7 is substandard, grade 8 is doubtful and grade 9 is loss. A description of the risk grades are as follows: Grade 1 - Minimal Risk (Pass) This grade includes loans to borrowers with a strong financial position and history of profits and cash flows sufficient to service the debt. These borrowers have well defined sources of primary/secondary repayment, conservatively leveraged balance sheets and the ability to access a wide range of financing alternatives. Collateral securing these loans is negotiable, of sufficient value and in possession of the Company. Risk of loss is unlikely. 21 Table of Contents COMMERCE UNION BANCSHARES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) MARCH 31, 2017 (UNAUDITED) AND DECEMBER 31, 2016 (Dollar amounts in thousands except per share amounts) NOTE 3 - LOANS AND ALLOWANCE FOR LOAN LOSSES (CONTINUED) Grade 2 - High Quality (Pass) This grade includes loans to borrowers with a strong financial condition reflecting dependable net profits and cash flows. The borrower has verifiable liquid net worth providing above average asset protection. An identifiable market exists for the collateral. Risk of loss is unlikely. Grade 3 - Above Average (Pass) This grade includes loans to borrowers with a balance sheet that reflects a comfortable degree of leverage and liquidity. Borrowers are profitable and have a sustained record of servicing debt. An identifiable market exists for the collateral, but liquidation could take up to one year. Risk of loss is unlikely. Grade 4 - Average (Pass) This grade includes loans to borrowers with a financial condition that is satisfactory and comparable to industry standards. The borrower has verifiable net worth, providing over time, average asset protection. Borrower cash flows are sufficient to satisfy debt service requirements. Risk of loss is below average. Grade 5 - Acceptable (Management Attention) (Pass) This grade includes loans to borrowers whose loans are performing, but sources of repayment are not documented by the current credit analysis. There are some declining trends in margins, ratios and/or cash flow. Guarantor(s) have strong net worth(s), but assets may be concentrated in real estate or other illiquid investments. Risk of loss is average. Grade 6 - Special Mention Special mention assets have potential weaknesses that may, if not checked or corrected, weaken the asset or inadequately protect the Company’s position at some future date. These assets pose elevated risk, but their weakness does not yet justify a substandard classification. Borrowers may be experiencing adverse operating trends (declining revenues or margins) or an ill proportioned balance sheet (e.g., increasing inventory without an increase in sales, high leverage, tight liquidity). Adverse economic or market conditions, such as interest rate increases or the entry of a new competitor, may also support a special mention rating. Nonfinancial reasons for rating a credit exposure special mention include management problems, pending litigation, an ineffective loan agreement or other material structural weakness, and any other significant deviation from prudent lending practices. The special mention rating is designed to identify a specific level of risk and concern about asset quality . Although a special mention asset has a higher probability of default than a pass asset, its default is not imminent. 22 Table of Contents COMMERCE UNION BANCSHARES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) MARCH 31, 2017 (UNAUDITED) AND DECEMBER 31, 2016 (Dollar amounts in thousands except per share amounts) NOTE 3 - LOANS AND ALLOWANCE FOR LOAN LOSSES (CONTINUED) Grade 7 - Substandard A ‘‘substandard’’ extension of credit is inadequately protected by the current sound worth and paying capacity of the obligor or of the collateral pledged, if any. Extensions of credit so classified should have a well-defined weakness or weaknesses that jeopardize the liquidation of the debt. They are characterized by the distinct possibility that the Company will sustain some loss if the deficiencies are not corrected. Loss potential, while existing in the aggregate amount of substandard credits, does not have to exist in individual extensions of credit classified substandard. Substandard assets have a high probability of payment default, or they have other well-defined weaknesses. They require more intensive supervision by Company management. Substandard assets are generally characterized by current or expected unprofitable operations, inadequate debt service coverage, inadequate liquidity, or marginal capitalization. Repayment may depend on collateral or other credit risk mitigation. Grade 8 - Doubtful An extension of credit classified ‘‘doubtful’’ has all the weaknesses inherent in one classified substandard, with the added characteristic that the weaknesses make collection or liquidation in full, on the basis of currently existing facts, conditions, and values, highly questionable and improbable. The possibility of loss is extremely high, but because of certain important and reasonably specific pending factors that may work to the advantage of and strengthen the credit, its classification as an estimated loss is deferred until its more exact status may be determined. Pending factors may include a proposed merger or acquisition, liquidation proceedings, capital injection, perfecting liens on additional collateral, or refinancing plans. Generally, the doubtful classification should not extend for a long period of time because in most cases the pending factors or events that warranted the doubtful classification should be resolved either positively or negatively in a reasonable period of time. Grade 9 - Loss Extensions of credit classified ‘‘loss’’ are considered uncollectible and of such little value that their continuance as bankable assets is not warranted. This classification does not mean that the credit has absolutely no recovery or salvage value, but rather that it is not practical or desirable to defer writing off this basically worthless asset even though partial recovery may be affected in the future. Amounts classified loss should be promptly charged off. The Company will not attempt long term recoveries while the credit remains on the Company’s books. Losses should be taken in the period in which they surface as uncollectible. With loss assets, the underlying borrowers are often in bankruptcy, have formally suspended debt repayments, or have otherwise ceased normal business operations. Once an asset is classified loss, there is little prospect of collecting either its principal or interest. Non-commercial purpose loans are initially assigned a default loan grade of 99 (Pass) and are risk graded (Grade 6, 7, or 8) according to delinquency status when applicable. 23 Table of Contents COMMERCE UNION BANCSHARES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) MARCH 31, 2017 (UNAUDITED) AND DECEMBER 31, 2016 (Dollar amounts in thousands except per share amounts) NOTE 3 - LOANS AND ALLOWANCE FOR LOAN LOSSES (CONTINUED) Credit quality indicators by class of loan were as follows at March 31, 2017: Pass Special Mention Substandard Total Commercial, Industrial and Agricultural $ 128,302 $ 5 $ 4,773 $ 133,080 1-4 Family Residential Real Estate 109,534 1,418 2,602 113,554 1-4 Family HELOC 60,099 - 472 60,571 Multi Family and Commercial Real Estate 229,747 - 3,652 233,399 Construction, Land Development and Farmland 123,639 1,643 2,428 127,710 Consumer 16,086 - - 16,086 Other 13,723 - - 13,723 Total $ 681,130 $ 3,066 $ 13,927 $ 698,123 Credit quality indicators by class of loan were as follows at December 31, 2016: Pass Special Mention Substandard Total Commercial, Industrial and Agricultural $ 129,880 $ - $ 4,524 $ 134,404 1-4 Family Residential Real Estate 109,592 1,427 2,012 113,031 1-4 Family HELOC 55,981 - 1,479 57,460 Multi Family and Commercial Real Estate 211,938 - 3,701 215,639 Construction, Land Development and Farmland 111,663 1,767 2,459 115,889 Consumer 17,240 - - 17,240 Other 13,745 - - 13,745 Total $ 650,039 $ 3,194 $ 14,175 $ 667,408 24 Table of Contents COMMERCE UNION BANCSHARES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) MARCH 31, 2017 (UNAUDITED) AND DECEMBER 31, 2016 (Dollar amounts in thousands except per share amounts) NOTE 3 - LOANS AND ALLOWANCE FOR LOAN LOSSES (CONTINUED) Past due status by class of loan was as follows at March 31, 2017: 30-59 Days Past Due 60-89 Days Past Due 90+ Days Past Due Total Past Due Current Total Loans Commercial, Industrial and Agricultural $ 858 $ 877 $ 1,927 $ 3,662 $ 129,418 $ 133,080 1-4 Family Residential Real Estate 89 280 245 614 112,940 113,554 1-4 Family HELOC - 60,571 60,571 Multi family and Commercial Real Estate - 233,399 233,399 Construction, Land Development and Farmland 1,449 - 730 2,179 125,531 127,710 Consumer 1 - - 1 16,085 16,086 Other - 13,723 13,723 Total $ 2,397 $ 1,157 $ 2,902 $ 6,456 $ 691,667 $ 698,123 Past due status by class of loan was as follows at December 31, 2016: 30-59 Days Past Due 60-89 Days Past Due 90+ Days Past Due Total Past Due Current Total Loans Commercial, Industrial and Agricultural $ 207 $ 1,586 $ 375 $ 2,168 $ 132,236 $ 134,404 1-4 Family Residential Real Estate 7 - 286 293 112,738 113,031 1-4 Family HELOC - 57,460 57,460 Multi family and Commercial Real Estate - 215,639 215,639 Construction, Land Development and Farmland 58 - 730 788 115,101 115,889 Consumer 193 - - 193 17,047 17,240 Other - 13,745 13,745 Total $ 465 $ 1,586 $ 1,391 $ 3,442 $ 663,966 $ 667,408 There were no loans past due 90 days or more and still accruing interest at March 31, 2017 or December 31, 2016. During the three months ended March 31, 2017, one loan totaling $108 was modified in a troubled debt restructuring. The modification consisted of a temporary reduction in required monthly payments. The modifications had no effect on the allowance for loan losses or interest income. 25 Table of Contents COMMERCE UNION BANCSHARES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) MARCH 31, 2017 (UNAUDITED) AND DECEMBER 31, 2016 (Dollar amounts in thousands except per share amounts) NOTE 3 - LOANS AND ALLOWANCE FOR LOAN LOSSES (CONTINUED) The Company has acquired loans for which there was, at acquisition, evidence of deterioration of credit quality since origination and it was probable, at acquisition, that all contractually required payments would not be collected. The outstanding balance and carrying amount of the purchased credit impaired loans was as follows at March 31, 2017 and December 31, 2016: March 31, 2017 December 31, 2016 Commercial, Industrial and Agricultural $ 372 $ 385 Multi Family and Commercial Real Estate 3,278 3,321 Construction, Land Development and Farmland 1,566 1,569 1-4 Family Residential Real Estate 50 92 1-4 Family HELOC 36 36 Total outstanding balance 5,302 5,403 Less remaining purchase discount 614 635 4,688 4,768 Allowance for loan losses 6 6 Carrying amount, net of allowance $ 4,682 $ 4,762 During the three months ended March 31, 2017, there was no change in the allowance for loan losses related to purchased credit impaired loans. Activity related to the accretable portion of the purchase discount on loans acquired with deteriorated credit quality is as follows for the three months ended March 31, 2017: Balance at January 1, 2017 $ 87 Accretion income ) Balance at March 31, 2017 $ 69 26 Table of Contents COMMERCE UNION BANCSHARES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) MARCH 31, 2017 (UNAUDITED) AND DECEMBER 31, 2016 (Dollar amounts in thousands except per share amounts) NOTE 4 - FAIR VALUES OF ASSETS AND LIABILITIES Financial accounting standards relating to fair value measurements establish a framework for measuring fair value. That framework provides a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value. The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). The three levels of the fair value hierarchy are described below: Level 1 Inputs to the valuation methodology are unadjusted quoted prices for identical assets or liabilities in active markets that the Company has the ability to access. Level 2 Inputs to the valuation methodology include: ● Quoted prices for similar assets or liabilities in active markets; ● Quoted prices for identical or similar assets or liabilities in inactive markets; ● Inputs other than quoted prices that are observable for the asset or liability; ● Inputs that are derived principally from or corroborated by the observable market data by correlation or other means. If the asset or liability has a specified (contractual) term, the Level 2 input must be observable for substantially the full term of the asset or liability. Level 3 Inputs to the valuation methodology are unobservable and reflect an entity’s own assumptions about the assumptions that market participants would use in pricing the assets or liabilities. An asset’s or liability’s fair value measurement level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement. Valuation techniques should maximize the use of observable inputs and minimize the use of unobservable inputs. Following is a description of the valuation methodologies used for assets and liabilities measured at fair value on a recurring basis: Securities available for sale: The fair values of securities available for sale are determined by obtaining quoted prices on nationally recognized securities exchanges (Level 1 inputs) or matrix pricing, which is a mathematical technique widely used in the industry to value debt securities without relying exclusively on quoted prices for the specific securities but rather by relying on the securities’ relationship to other benchmark quoted securities (Level 2 inputs). The Company obtains fair value measurements for securities available for sale from an independent pricing service. The fair value measurements consider observable data that may include benchmark yields, reported trades, broker/dealer quotes, issuer spreads, two-sided markets, benchmark securities, bids, offers, cash flows and reference data, including market research publications, among other things. Interest rate swaps: The fair values of interest rate swaps are determined based on discounted future cash flows. 27 Table of Contents COMMERCE UNION BANCSHARES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) MARCH 31, 2017 (UNAUDITED) AND DECEMBER 31, 2016 (Dollar amounts in thousands except per share amounts) NOTE 4 - FAIR VALUES OF ASSETS AND LIABILITIES (CONTINUED) Certain assets and liabilities are measured at fair value on a nonrecurring basis; that is, the instruments are not measured at fair value on an ongoing basis, but are subject to fair value adjustments in certain circumstances (for example, when there is evidence of impairment). Assets and liabilities measured at fair value on a nonrecurring basis include the following: Impaired Loans : The fair value of impaired loans with specific allocations of the allowance for loan losses is generally based on the present value of expected payments using the loan’s effective rate as the discount rate or recent real estate appraisals. These appraisals may utilize a single valuation approach or a combination of approaches including comparable sales and the income approach. Adjustments are routinely made in the appraisal process by the appraisers to adjust for differences between the comparable sales and income data available. Such adjustments are typically significant and result in a Level 3 classification of the inputs for determining fair value. Mortgage Loans Held For Sale : The fair value of mortgage loans held for sale are valued at the lower of cost or market on an aggregate basis. When the aggregate fair value of mortgage loans held for sale is less than cost, an allowance is recorded. The Company utilizes a third party to value the mortgage loans held for sale portfolio using comparable sales data available with consideration of specific attributes of the loans. Such adjustments are typically not significant, and result in a Level2 classification of the inputs for determining fair value. There were no changes in valuation methodologies used during the three months ended March 31, 2017. The methods described above may produce a fair value calculation that may not be indicative of net realizable value or reflective of future fair values. Furthermore, while the Company’s valuation methods are appropriate and consistent with other market participants, the use of different methodologies or assumptions to determine the fair value of certain financial instruments could result in a different estimate of fair value at the reporting date. Fair value estimates involve uncertainties and matters of significant judgment regarding interest rates, credit risk, prepayments, and other factors, especially in the absence of broad markets for particular items. Changes in assumptions or in market conditions could significantly affect the estimates. 28 Table of Contents COMMERCE UNION BANCSHARES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) MARCH 31, 2017 (UNAUDITED) AND DECEMBER 31, 2016 (Dollar amounts in thousands except per share amounts) NOTE 4 - FAIR VALUES OF ASSETS AND LIABILITIES (CONTINUED) The following table sets forth the Company’s major categories of assets and liabilities measured at fair value on a recurring basis, by level within the fair value hierarchy, as of March 31, 2017 and December 31, 2016: Quoted Prices in Significant Active Markets Other Significant for Identical Observable Unobservable Assets Inputs Inputs Fair Value (Level 1) (Level 2) (Level 3) March 31, 2017 Assets U. S. Treasury and other U. S. government agencies $ 855 $ - $ 855 $ - State and municipal 145,036 - 145,036 - Corporate bonds 1,986 - 1,986 - Mortgage backed securities 27,889 - 27,889 - Time deposits 3,500 3,500 - - Interest rate swap 116 - 116 - Liabilities Interest rate swap $ 329 $ - $ 329 $ - December 31, 2016 Assets U. S. Treasury and other U. S. government agencies $ 1,908 $ - $ 1,908 $ - State and municipal 119,634 - 119,634 - Corporate bonds 1,987 - 1,987 - Mortgage backed securities 20,034 - 20,034 - Time deposits 3,250 3,250 - - Interest rate swap 195 - 195 - Liabilities Interest rate swap $ 267 $ - $ 267 $ - 29 Table of Contents COMMERCE UNION BANCSHARES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) MARCH 31, 2017 (UNAUDITED) AND DECEMBER 31, 2016 (Dollar amounts in thousands except per share amounts) NOTE 4 - FAIR VALUES OF ASSETS AND LIABILITIES (CONTINUED) The following table sets forth the Company’s major categories of assets and liabilities measured at fair value on a nonrecurring basis, by level within the fair value hierarchy, as of March 31, 2017 and December 31, 2016: Quoted Prices in Significant Active Markets Other Significant for Identical Observable Unobservable Assets Inputs Inputs Fair Value (Level 1) (Level 2) (Level 3) March 31, 2017 Assets Impaired loans $ 855 $ - $ - $ 855 Mortgage loans held for sale - - December 31, 2016 Assets Impaired loans $ 3,410 $ - $ - $ 3,410 Mortgage loans held for sale - - The following table presents additional quantitative information about assets measured at fair value on a nonrecurring basis and for which we have utilized Level 3 inputs to determine fair value at March 31, 2017 and December 31, 2016: Valuation Significant Range Techniques Unobservable Inputs (Weighted Average) Impaired loans Appraisal(1) Estimated costs to sell 10 % Mortgage loans held for sale Pricing models Not applicable Not applicable The Company markets other real estate owned both independently and with local realtors. Properties marketed by realtors are discounted by selling costs. Properties that the Company markets independently are not discounted by selling costs. 30 Table of Contents COMMERCE UNION BANCSHARES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) MARCH 31, 2017 (UNAUDITED) AND DECEMBER 31, 2016 (Dollar amounts in thousands except per share amounts) NOTE 4 - FAIR VALUES OF ASSETS AND LIABILITIES (CONTINUED) Carrying amounts and estimated fair values of financial instruments not reported at fair value at March 31, 2017 were as follows: Quoted Prices in Significant Active Markets Other Significant Estimated for Identical Observable Unobservable Carrying Fair Assets Inputs Inputs Amount Value (Level 1) (Level 2) (Level 3) Financial assets Cash and due from banks $ 18,290 $ 18,290 $ 18,290 $ - $ - Federal funds sold 50 50 50 - - Loans, net 688,542 689,063 - - 689,063 Accrued interest receivable 3,921 3,921 - 3,921 - Restricted equity securities 7,140 7,140 - 7,140 - Financial liabilities Deposits 826,183 825,376 - - 825,376 Accrued interest payable 158 158 - 158 - Federal Home Loan Bank advances 24,099 24,210 - 24,210 - Carrying amounts and estimated fair values of financial instruments not reported at fair value at December 31, 2016 were as follows: Quoted Prices in Significant Active Markets Other Significant Estimated for Identical Observable Unobservable Carrying Fair Assets Inputs Inputs Amount Value (Level 1) (Level 2) (Level 3) Financial assets Cash and due from banks $ 23,413 $ 23,413 $ 23,413 $ - $ - Federal funds sold 830 830 830 - - Loans, net 657,701 658,130 - - 658,130 Accrued interest receivable 3,786 3,786 - 3,786 - Restricted equity securities 7,133 7,133 - 7,133 - Financial liabilities Deposits 763,834 763,174 - - 763,174 Accrued interest payable 107 107 - 107 - Federal Home Loan Bank advances 32,287 32,444 - 32,444 - The methods and assumptions used to estimate fair value are described as follows: Carrying amount is the estimated fair value for cash and cash equivalents, accrued interest receivable and payable, restricted equity securities, demand deposits, and variable rate loans or deposits that re-price frequently and fully. For fixed rate loans or deposits and for variable rate loans or deposits with infrequent re-pricing or re-pricing limits, fair value is based on discounted cash flows using current market rates applied to the estimated life and credit risk. Fair value of debt is based on discounted cash flows using current rates for similar financing. 31 Table of Contents COMMERCE UNION BANCSHARES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) MARCH 31, 2017 (UNAUDITED) AND DECEMBER 31, 2016 (Dollar amounts in thousands except per share amounts) NOTE 5 - STOCK-BASED COMPENSATION In 2006, the Board of Directors and shareholders of the Bank approved the Commerce Union Bank Stock Option Plan (the “Plan”). The Plan provides for the granting of stock options, and authorizes the issuance of common stock upon the exercise of such options, for up to 625,000 shares of common stock to employees and organizers of the Company. As part of a reorganization, all Commerce Union Bank options were replaced with Commerce Union Bancshares, Inc. options with no change in terms. On March10, 2015, the shareholders of the Company approved the Commerce Union Bancshares, Inc. Amended and Restated Stock Option Plan that permits the grant of awards of up to 1,250,000 shares of the Company common stock in the form of stock options. As part of the merger with Reliant Bank, all outstanding stock options of Reliant Bank were converted to stock options of Commerce Union Bancshares, Inc. under this plan. Under the Plan, stock option awards may be granted in the form of incentive stock options or non-statutory stock options, and are generally exercisable for up to ten years following the date such option awards are granted. Exercise prices of incentive stock options must be equal to or greater than the fair market value of the common stock on the grant date. On June18, 2015, the shareholders of Commerce Union approved the Commerce Union Bancshares, Inc. 2015 Equity Incentive Plan, which provides for the issuance of up to 900,000 shares of common stock in the form of stock options, restricted stock grants or grants for performance-based compensation. A summary of the activity in the stock option plans for the three months ended March 31, 2017 is as follows: Weighted Weighted Average Average Remaining Aggregate Exercise Contractual Intrinsic Shares Price Term Value Outstanding at January 1, 2017 241,541 $ 12.96 Granted - - Exercised ) 11.38 Forfeited or expired ) 13.86 Outstanding at March 31, 2017 199,600 13.22 5.73 $ 1,703 Exercisable at March 31, 2017 114,011 12.35 3.60 $ 1,072 Weighted Average Shares Grant-Date Fair Value Non-vested options at January 1, 2017 96,600 $ 3.36 Granted - - Vested ) 2.80 Forfeited ) 3.27 Non-vested options at March 31, 2017 85,589 3.40 32 Table of Contents COMMERCE UNION BANCSHARES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) MARCH 31, 2017 (UNAUDITED) AND DECEMBER 31, 2016 (Dollar amounts in thousands except per share amounts) NOTE 6 - REGULATORY CAPITAL REQUIREMENTS The Company and the Bank are subject to regulatory capital requirements administered by the federal and state banking agencies. Capital adequacy guidelines and, additionally for banks, prompt corrective action regulations, involve quantitative measures of assets, liabilities, and certain off-balance-sheet items calculated under regulatory accounting practices. Capital amounts and classifications are also subject to qualitative judgments by regulators. Failure to meet capital requirements can initiate regulatory action. Management believes as of March 31, 2017, the Company and the Bank meet all capital adequacy requirements to which they are subject. Prompt corrective action regulations provide five classifications: well capitalized, adequately capitalized, undercapitalized, significantly undercapitalized, and critically undercapitalized, although these terms are not used to represent overall financial condition. If only adequately capitalized, regulatory approval is required to accept brokered deposits. If undercapitalized, capital distributions are limited, as is asset growth and expansion, and capital restoration plans are required. At March 31, 2017 and December 31, 2016, the most recent regulatory notifications categorized the Bank as well capitalized under the regulatory framework for prompt corrective action. There are no conditions or events since that notification that management believes have changed the institution’s category. In July 2013, the FDIC approved final rules that substantially amend the regulatory risk-based capital rules applicable to the Company and the Bank. The final rules implement the regulatory capital reforms of the Basel Committee on Banking Supervision reflected in “Basel III: A Global Framework for More Resilient Banks and Banking Systems” (Basel III) and changes required by the Dodd-Frank Act. Under these rules, the leverage and risk-based capital ratios of bank holding companies may not be lower than the leverage and risk-based capital ratios for insured depository institutions. The final rules implementing Basel III became effective on January 1, 2015, and include new minimum risk-based capital and leverage ratios and a new common equity tier 1 ratio. In addition, these rules refine the definition of what constitutes capital for purposes of calculating those ratios, including the definitions of Tier 1 capital and Tier 2 capital. 33 Table of Contents COMMERCE UNION BANCSHARES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) MARCH 31, 2017 (UNAUDITED) AND DECEMBER 31, 2016 (Dollar amounts in thousands except per share amounts) NOTE 6 - REGULATORY CAPITAL REQUIREMENTS (CONTINUED) Basel III establishes a “capital conservation buffer” of 2.5% which began phasing in on January 1, 2016, at a rate of .625% per year. The buffer becomes fully phased in on January 1, 2019. An institution is subject to limitations on paying dividends, engaging in share repurchases, and paying discretionary bonuses if capital levels fall below minimum levels plus the buffer. Actual and required capital amounts and ratios are presented below as of March 31, 2017 and December 31, 2016. Minimum Required To Be Well Actual Capital Including Capitalized Under Regulatory Capital Conservation Prompt Corrective Capital Buffer Action Provisions Amount Ratio Amount Ratio Amount Ratio March 31, 2017 Company Tier I leverage $ 98,995 % $ 36,631 % N/A N/A Common equity tier 1 98,995 % 44,998 % N/A N/A Tier I risk-based capital 98,995 % 56,736 % N/A N/A Total risk-based capital 108,085 % 72,396 % N/A N/A Bank Tier I leverage $ 97,755 % $ 36,578 % $ 45,723 % Common equity tier 1 97,755 % 44,967 % 50,833 % Tier I risk-based capital 97,755 % 56,698 % 62,563 % Total risk-based capital 106,845 % 72,298 % 78,160 % December 31, 2016 Company Tier I leverage $ 96,682 % $ 35,610 % N/A N/A Common equity tier 1 96,682 % 38,115 % N/A N/A Tier I risk-based capital 96,682 % 49,271 % N/A N/A Total risk-based capital 105,764 % 64,150 % N/A N/A Bank Tier I leverage $ 95,637 % $ 35,586 % $ 44,482 % Common equity tier 1 95,637 % 38,054 % 48,264 % Tier I risk-based capital 95,637 % 49,192 % 59,402 % Total risk-based capital 104,719 % 64,057 % 74,269 % 34 Table of Contents COMMERCE UNION BANCSHARES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) MARCH 31, 2017 (UNAUDITED) AND DECEMBER 31, 2016 (Dollar amounts in thousands except per share amounts) NOTE 7 - EARNINGS PER SHARE The following is a summary of the components comprising basic and diluted earnings per common share of stock (EPS): Three Months Ended March 31, 2017 2016 Basic EPS Computation Net income attributable to common shareholders $ 2,058 $ 2,237 Weighted average common shares outstanding 7,741,305 7,450,400 Basic earnings per common share $ 0.27 $ 0.30 Diluted EPS Computation Net income attributable to common shareholders $ 2,058 $ 2,237 Weighted averag e common shares outstanding 7,741,305 7,450,400 Dilutive effect of stock options and restricted shares 109,347 113,266 Adjusted weighted average common shares outstanding 7,850,652 7,563,666 Diluted earnings per common share $ 0.26 $ 0.30 NOTE 8 - SEGMENT REPORTING The Company has two reportable business segments: retail banking and residential mortgage banking. Segment information is derived from the internal reporting system utilized by management. Revenues and expenses for segments reflect those, which can be specifically identified and have been assigned based on internally developed allocation methods. Financial results have been presented, to the extent practicable, as if each segment operated on a stand-alone basis. Retail Banking provides deposit and lending services to consumer and business customers within our primary geographic markets. Our customers are serviced through branch locations, ATMs, online banking, and mobile banking. Residential Mortgage Banking originates first lien residential mortgage loans throughout the United States. The loans are amortizing first mortgage loans and home equity line of credit loans (HELOC). The amortizing first mortgage loans are typically underwritten to government agency standards and sold to third party secondary market mortgage investors. Some of the HELOC loans are retained in the retail banking operation’s loan portfolio while others are sold to third party investors. 35 Table of Contents COMMERCE UNION BANCSHARES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) MARCH 31, 2017 (UNAUDITED) AND DECEMBER 31, 2016 (Dollar amounts in thousands except per share amounts) NOTE 8 - SEGMENT REPORTING (CONTINUED) The following presents summarized results of operations for the Company’s business segments for the periods indicated: Three Months Ended March 31, 2017 Retail Banking Residential Mortgage Banking Elimination Entries Consolidated Net interest income $ 7,896 $ 75 $ - $ 7,971 Provision for loan losses 410 - - 410 Noninterest income 594 591 ) 1,139 Noninterest expense 5,719 1,150 - 6,869 Income tax expense (benefit) 303 ) - 272 Net income (loss) 2,058 ) ) 1,559 Noncontrolling interest in net loss of subsidiary - 453 46 499 Net income attributable to common shareholders $ 2,058 $ - $ - $ 2,058 Three Months Ended March 31, 2016 Retail Banking Residential Mortgage Banking Elimination Entries Consolidated Net interest income $ 7,788 $ 294 $ - $ 8,082 Provision for loan losses 165 - - 165 Noninterest income 502 3,344 - 3,846 Noninterest expense 5,342 3,295 - 8,637 Income tax expense 546 22 - 568 Net income 2,237 321 - 2,558 Noncontrolling interest in net income of subsidiary - ) - ) Net income attributable to common shareholders $ 2,237 $ - $ - $ 2,237 36 Table of Contents COMMERCE UNION BANCSHARES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) MARCH 31, 2017 (UNAUDITED) AND DECEMBER 31, 2016 (Dollar amounts in thousands except per share amounts) NOTE 9 - DERIVATIVES The total notional amount of swap agreements was $21,505 at March 31, 2017 and December 31, 2016. At March 31, 2017, the contracts had fair values totaling $116 recorded in other assets and $329 recorded in other liabilities. At December 31, 2016, the contracts had fair values totaling $195 recorded in other assets and $267 recorded in other liabilities. This hedge is intended to reduce the interest rate risk associated with the underlying hedged item by mitigating the risk of changes in fair value based on fluctuations in interest rates. The derivative instruments held by the Company are designated and qualify as fair value hedges.Accordingly, the gain or loss on the derivatives as well as the offsetting gain or loss on the available-for-sale securities attributable to the hedged risk are recognized in current earnings. At March 31, 2017, the Company’s fair value hedges are effective and are not expected to have a significant impact on net income over the next twelve months. NOTE 10 – INCOME TAXES Income tax expense totaled $272 in the first quarter of 2017 as compared to $568 in the first quarter of 2016. The tax rate was favorably impacted by an increase in income from tax-exempt securities, excess tax benefits recognized relating to the exercise of stock options and the addition of certain state tax credits on interest-free loans. NOTE 11 - RECENT ACCOUNTING PRONOUNCEMENTS ASU2016-01 , “Financial Instruments – Overall (Subtopic 825-10): Recognition and Measurement of Financial Assets and Financial Liabilities” (i) requires equity investments, with certain exceptions, to be measured at fair value with changes in fair value recognized in net income, (ii) simplifies the impairment assessment of equity investments without readily determinable fair values by requiring a qualitative assessment to identify impairment, (iii) eliminates the requirement for public business entities to disclose the methods and significant assumptions used to estimate the fair value that is required to be disclosed for financial instruments measured at amortized cost on the balance sheet, (iv) requires public business entities to use the exit price notion when measuring the fair value of financial instruments for disclosure purposes, (v) requires an entity to present separately in other comprehensive income the portion of the total change in the fair value of a liability resulting from a change in the instrument-specific credit risk when the entity has elected to measure the liability at fair value in accordance with the fair value option for financial instruments, (vi) requires separate presentation of financial assets and financial liabilities by measurement category and form of financial asset on the balance sheet or the accompanying notes to the financial statements and (viii) clarifies that an entity should evaluate the need for a valuation allowance on a deferred tax asset related to available-for-sale. ASU2016-1 will be effective for the Company beginning on January1, 2018 and is not expected to have a significant impact on our consolidated financial statements. 37 Table of Contents COMMERCE UNION BANCSHARES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) MARCH 31, 2017 (UNAUDITED) AND DECEMBER 31, 2016 (Dollar amounts in thousands except per share amounts) NOTE 11 - RECENT ACCOUNTING PRONOUNCEMENTS (CONTINUED) ASU2016-02 ,“Leases (Topic 842) ” requires lessees to recognize a lease liability, which is a lessee‘s obligation to make lease payments arising from a lease, measured on a discounted basis; and a right-of-use asset, which is an asset that represents the lessee’s right to use, or control the use of, a specified asset for the lease term. ASU2016-02 does not significantly change lease accounting requirements applicable to lessors. ASU2016-1 will be effective for the Company on January1, 2019 and will require transition using a modified retrospective approach for leases existing at, or entered into after, the beginning of the earliest comparative period presented in the financial statements. The Company is evaluating the potential impact of ASU2016-02 on our consolidated financial statements. ASU 2016-09 , “Compensation - Stock Compensation (Topic 718): Improvements to Employee Share-Based Payment Accounting ” requires that all excess tax benefits and tax deficiencies related to share-based payment awards be recognized as income tax expense or benefit in the income statement during the period in which they occur. Previously, such excess tax benefits were recorded as additional paid-in capital, and tax deficiencies were charged to additional paid in capital to the extent of prior excess tax benefits. Additionally, excess tax benefits should be classified along with other income tax cash flows as an operating activity rather than a financing activity, as was previously the case. ASU2016-09 also provides that an entity can make an entity-wide accounting policy election to either estimate the number of awards that are expected to vest or account for forfeitures when they occur. ASU2016-09 became effective on January1, 2017 with early adoption permitted. The Company elected early adoption of this update and as a result recognized in income tax expense an excess tax benefit of $62 and $324 related to the exercise of stock options during the three months ended March 31, 2017 and March 31, 2016, respectively. ASU 2016-13 , “Financial Instruments – Credit Losses (Topic 326): Measurement of Credit Losses on Financial Instruments” requires the measurement of all expected credit losses for financial assets held at the reporting date based on historical experience, current conditions, and reasonable and supportable forecasts and requires enhanced disclosures related to the significant estimates and judgments used in estimating credit losses, as well as the credit quality and underwriting standards of an organization’s portfolio. In addition, ASU2016-13 amends the accounting for credit losses on available-for-sale debt securities and purchased financial assets with credit deterioration. ASU 2016-13 will be effective beginning on January 1, 2020. We are currently evaluating the potential impact of ASU2016-13 on our consolidated financial statements. ASU 2017-05 , “Other Income - Gains and Losses from the Derecognition of Nonfinancial Assets (Subtopic 610-20) - Clarifying the Scope of Asset Derecognition Guidance and Accounting for Partial Sales of Nonfinancial Assets” clarifies the scope of Subtopic 610-20 and adds guidance for partial sales of nonfinancial assets, including partial sales of real estate. Historically, U.S. GAAP contained several different accounting models to evaluate whether the transfer of certain assets qualified for sale treatment. ASU2017-05 reduces the number of potential accounting models that might apply and clarifies which model does apply in various circumstances. ASU2017-05 will be effective for the Company on January1, 2018 and is not expected to have a significant impact on our consolidated financial statements. 38 Table of Contents COMMERCE UNION BANCSHARES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) MARCH 31, 2017 (UNAUDITED) AND DECEMBER 31, 2016 (Dollar amounts in thousands except per share amounts) NOTE 11 - RECENT ACCOUNTING PRONOUNCEMENTS (CONTINUED) ASU 2017-08 “Receivables - Nonrefundable Fees and Other Costs (Subtopic 310-20) - Premium Amortization on Pur chased Callable Debt Securities ” shortens the amortization period for certain callable debt securities held at a premium to require such premiums to be amortized to the earliest call date unless applicable guidance related to certain pools of securities is applied to consider estimated prepayments. Under prior guidance, entities were generally required to amortize premiums on individual, non-pooled callable debt securities as a yield adjustment over the contractual life of the security. ASU2017-08 does not change the accounting for callable debt securities held at a discount. ASU2017-08 will be effective for the Company on January1, 2019, with early adoption permitted. We are currently evaluating the potential impact of ASU2017-08 on our consolidated financial statements. 39 Table of Contents Item 2. Management’s Discussion and Analysis of Financial Conditions and Results of Operations. In the following section the terms “Company” means “Commerce Union Bancshares, Inc.” and “Bank” means “Reliant Bank.” The following discussion and analysis is intended to assist in the understanding and assessment of significant changes and trends related to our financial position and operating results. This discussion and analysis should be read in conjunction with our consolidated financial statements and the related notes included elsewhere herein along with our 10-K filed March 14, 2017. Amounts in the narrative are shown in thousands, except for economic and demographic information, numbers of shares, per share amounts and as otherwise noted. Critical Accounting Policies The accounting principles we follow and our methods of applying these principles conform with U.S. GAAP and with general practices within the banking industry. There have been no significant changes to our critical accounting policies as described in our Annual Report on Form 10-K for the year ended December 31, 2016. The following is a brief summary of the more significant policies. Principles of Consolidation The consolidated financial statements as of and for the three months ended March 31, 2017 and 2016 include the accounts of Commerce Union Bancshares, Inc., its wholly-owned subsidiary, Reliant Bank (the “Bank”), the Bank’s 51% controlled subsidiary, Reliant Mortgage Ventures, LLC, collectively (the “Company”). Comparative periods are comprised of the accounts of Reliant Bank, its wholly-owned subsidiary, Reliant Investments, LLC, and its 51% controlled subsidiary, Reliant Mortgage Ventures, LLC. All significant intercompany accounts and transactions have been eliminated in consolidation. During 2011, the Bank and another entity organized Reliant Mortgage Ventures, LLC referred to above for the purpose of improving the Bank’s mortgage operations. Under the related operating agreement, the non-controlling member receives 70% of the profits of the mortgage venture, and the Bank receives 30% of the profits once the non-controlling member recovers its aggregate losses. The non-controlling member is responsible for 100% of the mortgage venture’s net losses. As of March 31, 2017, the cumulative losses to date totaled $3,850 prior to intercompany eliminations. Reliant Mortgage Ventures, LLC will have to generate net income of this amount before the Company will participate in future earnings. Purchased Loans The Company maintains an allowance for loan losses on purchased loans based on credit deterioration subsequent to the acquisition date. In accordance with the accounting guidance for business combinations, because we recorded all acquired loans at fair value as of the date of the reverse merger (discussed below), we did not establish an allowance for loan losses on any of the loans we purchased as of the acquisition date as any credit deterioration evident in the loans was included in the determination of the acquisition date fair values. For purchased credit-impaired loans accounted for under ASC 310-30, management establishes an allowance for loan losses subsequent to the date of acquisition by re-estimating expected cash flows on these loans on a quarterly basis, with any decline in expected cash flows due to a credit triggering impairment recorded as provision for loan losses. The allowance established is the excess of the loan’s carrying value over the present value of projected future cash flows, discounted at the current accounting yield of the loan or the fair value of collateral (less estimated costs to sell) for collateral dependent loans. These cash flow evaluations are inherently subjective as they require material estimates, all of which may be susceptible to significant change. While the determination of specific cash flows involves estimates, each estimate is unique to the individual loan, and none is individually significant. For non-purchased credit-impaired loans acquired in the reverse merger and that are accounted for under ASC 310-20, the historical loss estimates are based on the historical losses experienced by Reliant Bank for loans with similar characteristics as those acquired other than purchased credit-impaired loans. We record an allowance for loan losses only when the calculated amount exceeds the remaining credit mark established at acquisition. 40 Table of Contents Allowance for Loan Losses The allowance for loan losses is a valuation allowance for probable incurred credit losses. Loan losses are charged against the allowance when management believes the uncollectibility of a loan balance is confirmed. Subsequent recoveries, if any, are credited to the allowance. Management estimates the allowance balance required using historical loan loss experience, the nature and volume of the portfolio, information about specific borrower situations and estimated collateral values, current economic conditions (national and local), and other factors such as changes in interest rates, portfolio concentrations, changes in the experience, ability, and depth of the lending function, levels of and trends in charged-off loans, recoveries, past-due loans and volume and severity of classified loans. The allowance consists of specific and general components. The specific component relates to loans that are individually classified as impaired. The general component covers non-impaired loans and is based on historical loss experience adjusted for current factors. The entire allowance is available for any loan that, in management’s judgment, should be charged off. A loan is impaired when full payment under the loan terms is not expected. All classified loans and loans on non-accrual status are individually evaluated for impairment. Factors considered in determining if a loan is impaired include the borrower’s ability to repay amounts owed, collateral deficiencies, the risk rating of the loan and economic conditions affecting the borrower’s industry, among other things. If a loan is impaired, a portion of the allowance is allocated so that the loan is reported, net, at the present value of estimated future cash flows using the loan’s existing rate or at the fair value (less estimated costs to sell) of collateral if repayment is expected solely from the collateral. Interest payments on impaired loans are typically applied to principal unless the principal amount is deemed fully collectible, in which case interest is recognized on a cash basis. When recognition of interest income on a cash basis is appropriate, the amount of income recognized is limited to what would have been accrued on the remaining principal balance at the contractual rate. Cash payments received over this limit, and not applied to reduce the loans remaining principal balance, are recorded as recoveries of prior charge-offs until these charge-offs have been fully recovered. Fair Value of Financial Instruments Fair values of financial instruments are estimated using relevant market information and other assumptions, as more fully disclosed in a separate note to the consolidated financial statements. Fair value estimates involve uncertainties and matters of significant judgment regarding interest rates, credit risk, prepayments, and other factors, especially in the absence of broad markets for particular items. Changes in assumptions or in market conditions could significantly affect the estimates. COMPARISON OF RESULTS OF OPERATIONS FOR THE THREE MONTHS ENDED MARCH 31, AND Earnings Net income attributable to common shareholders amounted to $2,058, or $0.27 per basic share for the three months ended March 31, 2017, respectively, compared to $2,237, or $0.30 per basic share for the same period in 2016. Diluted net income attributable to shareholders per share was $0.26 and $0.30 per diluted share for the three months ended March 31, 2017, and 2016, respectively. The major components contributing to the decline in income per share from the prior-year discussed further below are the slight decline in net interest income primarily attributable to the impact of purchase accounting and an increase in our provision for loan losses driven by slightly higher charge offs and growth in our loan portfolio, offset by a decline in income taxes. Our earnings per share declined with the change in earnings and the greater number of average shares outstanding due to the exercise of Company stock options. 41 Table of Contents Net Interest Income Net interest income represents the amount by which interest earned on various earning assets exceeds interest paid on deposits and other interest-bearing liabilities and is the most significant component of our revenues. The following table sets forth the amount of our average balances, interest income or interest expense for each category of interest-earning assets and interest-bearing liabilities and the average interest rate for interest-earning assets and interest-bearing liabilities, net interest spread and net interest margin for the three months ended March 31, 2017, and 2016 (dollars in thousands): Three Months Ended March 31, 2017 Three Months Ended March 31, 2016 Change Average Balances Rates / Yields (%) Interest Income / Expense Average Balances Rates / Yields (%) Interest Income / Expense Due to Volume Due to Rate Total Interest Earning Assets Loans $ 673,036 $ 7,263 $ 617,600 $ 7,307 $ 2,063 $ ) $ ) Loan fees - - 56 - 56 Loans with fees 673,036 7,782 617,600 7,770 2,119 ) 12 Mortgage loans held for sale 94 ) ) ) Deposits with banks 24 19 ) 36 5 Investment securities - taxable ) 9 ) Investment securities - tax-exempt 252 138 390 Fed funds sold and other 96 83 21 (8 ) 13 Total earning assets ) 59 Nonearning Assets Total assets $ 926,282 $ 871,961 Interest Bearing Liabilities Interest bearing demand $ 82,780 43 $ 89,856 44 ) 11 (1 ) Savings and money market ) (6 ) ) Time deposits - retail 261 - 261 Time deposits - wholesale ) 271 9 Total interest bearing deposits ) 276 253 Federal Home Loan Bank advances ) 400 ) Total interest-bearing liabilities ) 676 170 Net interest rate spread (%) / Net interest income ($) $ 7,971 $ 8,082 $ 2,507 $ ) $ ) Non-interest bearing deposits ) ) Other non-interest bearing liabilities Stockholders' equity Total liabilities and stockholders' equity $ 926,282 $ 871,961 Cost of funds Net Interest Margin 42 Table of Contents Table Assumptions —
